DETAILED ACTION
The following is a Final office action in response to communications received on 3/10/2022.  Claims 1-17 were previously withdrawn.  Claims, 18, 20-23 have been amended.  Claims 27-32 have been added.  Currently, claims 18-32 are examined below.

Drawings
The drawings are objected to because:  Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 19 is objected to because of the following informalities:  Claim recites the limitation “sufficient to shield the interior”.  The term “sufficient” does not adequately provide additional limitation to the claim.  Appropriate correction is required.  Claims are examined accordingly. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation “a low voltage electrical current is applied across at least one of the said panel members.”  The limitation appears to be a method step.  Claims are examined as best understood.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18, 23, 29 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neumayr (U.S. Patent No. 10,077,553).
Regarding claim 18, Neumayr discloses a structure (Figs. 1-13D) comprising 10a plurality of identically formed, monolithically extruded panel members (10) disposed to form a 11plurality of walls and ceilings (Figs. 7, Col. 19, lines 1-6) within the structure; each of said panel members including two oppositely disposed faces (52, 62 at panel 12, Fig. 9A) supported by a plurality of webs (54), the faces and webs being monolithically formed and defining a plurality of channels (14, 16) within said panel member; 12a plurality of tracks (40, Figs. 7-8B) fastened to a foundation of the structure and further configured to receive 13at least one end of each of said plurality of panel members.
Regarding claim 23, Neumayr discloses a structure comprising23M:\9162 AMP IP LLC\10235\USPTO\03 NPPA\2021_04_ 02_NPPA_F11d_10235.doc a plurality of panel members (10) disposed to form a plurality of walls, ceilings, floors, and roofs 2within the structure (Figs. 7-8B); 3each of said plurality of panel members including open (Figs. 7-9A) ends and a plurality of channels (14, 16 at panel member 12) in 4communication with said open ends;  each of said channels at least partially defined by two oppositely disposed faces (52, 62) of the panel member a plurality of webs (54) 5an air conditioning unit (Abstract) disposed to deliver air into at least one of said channels (29A, Col. 26, 46-63).
Regarding claim 29, Neumayr discloses a plurality of mounting apertures (Fig. 4B-4C) in each of the two oppositely disposed faces. 
Regarding claim 32, Neumayr discloses the panel further comprises at least one boss (approximate 62a) disposed interiorly within said panel member. 

Claim(s) 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson (U.S. Patent No. 2,762,472).
Regarding claim 18, Jackson discloses a structure (Fig, 6) comprising 10a plurality of identically formed, monolithically extruded panel members (Fig. 5) disposed to form a 11plurality of walls and ceilings (Lines 15-20) within the structure; each of said panel members including two oppositely disposed faces (30) supported by a plurality of webs (31), the faces and webs being monolithically formed and defining a plurality of channels (32) within said panel member; 12a plurality of tracks (46) fastened to a foundation (via 49) of the structure and further configured to receive 13at least one end of each of said plurality of panel members.
Regarding claim 19, Jackson discloses an enclosure comprising steel and aluminum (Col. 1, lines 21-25 and Col. 5, lines 54-68) which is considered to be sufficient to shield the interior of the structure form electromagnetic fields.
Regarding claim 20, Jackson discloses said channels (32) accommodate insulation and conduits (Col. 5, lines 62-68).

Claim(s) 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kesting (U.S. Patent No. 4,856,238).
Regarding claim 23, Kesting discloses a structure (Figs. 7 and 8) comprising a plurality of panel members (1, Figs. 1-4) disposed to form a plurality of walls, ceilings, floors, and roofs within the structure; each of said plurality of panel members including open ends (approximate 6 and 7) and a plurality of channels (2 and 3) in communication with said open ends; each of said channels at least partially defined by two oppositely disposed faces of said panel member and a plurality of webs (portions between openings); an air conditioning unit (62, 72; Figs. 7 and 8) disposed to deliver air into at least one of said channels.
Regarding claim 24, Kesting discloses a plurality of elbow joints (81, Fig. 10) configured to place said channels of a panel member forming a wall in fluid communication with said channels of a panel member forming at least one of a floor or ceiling, thereby permitting air to flow from said channels in said wall panel member to said channels in said ceiling panel member.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kesting (U.S. Patent No. 4,856,238) in view of Davis (U.S. Patent No. 1,1086,031).
Regarding claims 25 and 26, Kesting discloses the structure having panel members having channels forming a plurality of walls, ceilings and floors as set forth above, but does not necessarily disclose a plurality of diffuser grills disposed in fluid communication with the channel in a wall or ceiling panel member.  However, Davis teaches that it is known to have a structure (Figs. 1 and 5) having ventilated panels (7, Fig. 5) capable of helping facilitate the introduction of air into a room of a structure.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have ventilated panels in the ceilings or walls that incorporated diffuser grills to help facilitate the movement of air throughout the structure to help control the desired internal climate. 

Claims 27-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neumayr (U.S. Patent No. 10,077,553).
Regarding claims 27-28, Neumayr discloses the panel member being constructed of a metal, but does not specify extruded aluminum or 3082 T6 aluminum alloy.  However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention. to have the panel members extruded from an aluminum comprising a 3082 T6 aluminum alloy that resulted in a lighter and strong panel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  There would be no new or unpredictable results achieved from using one well-known material over another for optimization. 
Regarding claim 30, Neumayr discloses the faces and webs having a thickness, but does not disclose the thickness being between approximately 0.065 and 0.25 inches.  However, it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to have the faces and webs with a thickness being between 0.065 and 0.25, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  There would be no new or unpredictable results achieved from having a thickness necessary to achieve a lightweight and strong panel. 
Regarding claim 31, Neumayr discloses a distance between the two opposite faces, but does not disclose the distance being between approximately 4.00 inches. 
However, it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to have a distance between the two opposite faces be approximately 4.00 inches to span to the distance of a stand width of a studded wall , since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  There would be no new or unpredictable results from having wall panel faces that were in conformance with the width of a studded wall. 

Allowable Subject Matter
Claims 21-22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record fails to teach or suggest a structure comparing a plurality of identically formed extruded panels members, a plurality of tracks fastened to a foundation of a structure, wherein the panel members form an enclosure sufficient to shield the interior of the structure from electromagnetic fields , wherein a low voltage electrical current is applied across at least one of the panel members as recited in claim 21 in combination with claims 18 and 19 in its entirety.

Response to Arguments
Applicant's arguments filed 3/10/2022 have been fully considered but they are not persuasive.  Applicant argues that Neumayr does not teach a monolithic construction, or disclose a channel which results from the internal geometry of the panel member itself or that the low voltage electrical current is applied to the panel member itself.
In response to Applicant’s arguments, Examiner respectfully disagrees.  The Examiner has directed the Applicant to the internal panel member (12) in the rejection above.  Examiner contends that Neumayr teaches multiple webs and opposing faces that are monolithically formed and results in channels formed in the internal geometry of the panel member itself.  Therefore, the Examiner maintains that Neumayr teaches and suggest the invention as claimed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J BUCKLE JR/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633